                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEVIN RAPCHAK,

              Plaintiff,

v.                                                        No. CV 19-186 JB/CG

WARDEN MARK BOWEN,

              Defendant.

                             ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s Prisoner’s Motion and Affidavit

for Leave to Proceed Under 28 U.S.C. § 1915 (“Plaintiff’s Application”), (Doc. 2), filed

March 6, 2019. The Court finds that Plaintiff’s Application is missing the required

certified copy of Plaintiff’s inmate account statement for the 6-month period

immediately preceding this filing. See 28 U.S.C. § 1915(a)(2). Section 1915 states:

              “A prisoner seeking to bring a civil action . . . shall submit a certified
              copy of the trust fund account statement (or institutional equivalent)
              for the prisoner for the 6-month period immediately preceding the
              filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). Plaintiff has not submitted the certified inmate account

statement as required by § 1915(a)(2). Failure to cure the designated deficiency by May

8, 2019, may result in dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that, by May 8, 2019, Plaintiff shall cure the

designated deficiency by submitting the required certified copy of Plaintiff’s inmate

account statement for the 6-month period immediately preceding this filing.



                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE

                                                
                                                
